Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of group III (claims 10-14) in the reply filed on 01/12/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Status of pending claims
Claims 1-16 are pending.
Claims 1-9 and 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.
	Claims 10-14 are examined on the merit.

Specification
The disclosure is objected to because of the following informalities: the specification comprises several peptide sequences with 4 or more well defined amino acid residues that require SEQ ID Nos., for examples the peptide sequences on page 4, lines 5-10 and elsewhere in the document. Applicants are requested to identify these peptide sequences with SEQ ID Nos.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 12, line 24. Applicant is required to delete the .
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 10 is objected to because of the following informalities:  On line 5, claim recite ‘said caspase-3’ instead of ‘said caspase-3 activator’. Although it appears that ‘said caspase-3’ lacks antecedent basis, it may just be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant invention applicants claim a method of treating wound healing in a subject, comprising administering to the subject in a local manner an effective amount of a wound healing caspase-3 activator, wherein said effective amount of said caspase-3 is capable of increasing activity of Yes associated protein 1 (YAP) above a predetermined level as compared to a wounded area of a subject non-treated by said caspase-3 activator.
Claim as presented recite the phrase ‘administering to the subject in a local manner’. The phrase ‘local manner’ has not been adequately defined to indicate that ‘administering to the subject in a local manner’ is ‘topical’ or ‘subcutaneous’ or ‘intramuscular’, etc. It is unclear what the phrase ‘local manner’ really mean for one of ordinary skill in the art to administer an effective amount of wound healing caspase-3 activator. On line 5, claim 1 recite ‘said caspase-3’ instead of ‘said caspase-3 activator’. Although it appears that ‘said caspase-3’ lacks antecedent basis, it may just be a typographical error.    


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the instant invention applicants claim a method of treating wound healing in a subject, comprising administering to the subject in a local manner an effective amount of a wound healing caspase-3 activator, wherein said effective amount of said caspase-3 is capable of increasing activity of Yes associated protein 1 (YAP) above a predetermined level as compared to a wounded area of a subject non-treated by said caspase-3 activator.
Claims as presented recite a method of treating wound healing in a subject, comprising administering to the subject in a local manner an effective amount of a wound healing caspase-3 activator. The claim is drawn broadly to treating all types of wounds by administering an effective amount of any and all (known and unknown) caspase-3 activators. Claim also recite the desired function that caspase-3 activator is capable of increasing activity of Yes associated protein 1 (YAP).  
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: 
a. Actual reduction to practice; 
b. Disclosure of drawings or structural chemical formulas; 

 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; 
e. Level of skill and knowledge in the art and 
f. Predictability in the art.  
While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
	As mentioned earlier, the instant application claims administering any and all caspase-3 activators to treat all types of wounds. Instant specification discloses only two compounds as caspase-3 activators, i.e., PAC-1, and ABT-199. The following citations discloses compounds from different classes of compounds that activate caspase-3.
a)	Cregan, The Journal of Neuroscience, September 15, 1999, 19(18):7860–7869 discloses that BAX (BCL2-associated X protein) activates caspase-3 (Title).
b)	Putt, Nature Chemical Biology volume 2, pages543–550 (2006) discloses that small molecule PAC-1 (instantly claimed species in claim 12) discloses that activation of caspase-3 occurs via activation of procaspase-3 activation.
c)	Information available on the website: https://www.scbt.com/browse/chemicals-Protein-Interacting-Inhibitors-Activators-Substrates-Protein-Activators-caspase-3-Activators/_/N-cix5v, lists several of classes of compounds as caspase-3 activators, such as: Cis-Platin, Brefeldin (a 
    PNG
    media_image1.png
    80
    80
    media_image1.png
    Greyscale
 as a caspase-3 activator; Kinetin riboside: 
    PNG
    media_image2.png
    80
    80
    media_image2.png
    Greyscale
 as a caspase-3 activator, Lipase Inhibitor, THL: 
    PNG
    media_image3.png
    80
    80
    media_image3.png
    Greyscale
 as a caspase-3 activator, Valinomycin: 
    PNG
    media_image4.png
    80
    80
    media_image4.png
    Greyscale
 an antibiotic as a caspase-3 activator, etc.
d)	Zheng, Nature Medicine, Volume 6, Number 11, November 2000, pages: 1241-1247 discloses a complex process for the activation of caspase-3 involving other caspase family members (figure 6, page 1245).
e)	Huang, Nature Medicine, 17(7): 860-866, Published Online 03 July 2011, discloses that: “It is clear that caspase 3 was significantly activated (as much as 30 fold at its peak) at days 3, 5, and 7 after radiotherapy” (page 5, paragraph 3). This clearly indicative of that irradiation with x-rays activates caspase-3.
	Hence the afore-illustration clearly shows that caspase-3 can be activated by variety of small molecules, molecules belonging to different classes of compounds and also via physical stimulation through irradiation. Instant specification lists two compounds and hence does not represent vast genus of caspase-3 activators as illustrated here. MPEP section 2163 states that: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658